Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 4 and 10-22 are allowed.
The following is a further examiner’s statement of reasons for allowance:

Regarding claim 1:
the prior arts of record fails to teach a method of managing an optical communications network comprising a plurality of nodes interconnected by optical sections, the method comprising: identifying one or more pairs of adjacent DL-equipped nodes at which dummy light (DL) hardware is deployed, respective dummy light (DL) hardware being deployed at fewer than the plurality of the nodes of the optical communications network, the respective DL hardware deployed at a particular node configured to supply dummy light to each optical section extending from the particular node, and defining a respective single-section DL path between each identified pair of adjacent DL-equipped nodes; identifying one or more pairs of non-adjacent DL-equipped nodes at which DL hardware is deployed, and defining a respective multi-section DL path between each identified pair of non- adjacent DL-equipped nodes; and causing the deployed DL hardware to supply DL light to each of the single-section and the multi-section DL paths; wherein defining a respective single-section DL path between each identified pair of adjacent DL-equipped nodes comprises, for each pair of non-adjacent nodes to which DL hardware is allocated: identifying candidate multi-section DL paths between the pair of non-adjacent nodes; and analyzing each candidate multi-section DL path to identify an optimal candidate multi- section DL path that satisfies a threshold fill condition on each section of the path; and wherein two or more candidate multi-section DL paths satisfy the threshold fill condition on each section of the path, and wherein analyzing each candidate multi-section DL path to identify the optimal candidate multi-section DL path comprises, for each candidate multi- section DL paths that satisfies the threshold fill condition on each section of the path: analyzing an optical signal loading of each section of the candidate multi-section DL path; and 2PATENT Atty. Dkt. No. 85794317US02 identifying the optimal candidate multi-section DL path that satisfies a condition of a lowest optical signal loading in a first section of the candidate multi-section DL path and a highest optical signal loading in a last section of the candidate multi-section DL path.

Bruno (US WO 2013/170909) generally teaches a an optical communications network comprising a plurality of nodes interconnected by optical sections (shown in Fig. 14), the method comprising: allocating dummy light (DL) hardware to a subset of the plurality of nodes (Fig. 14, allocated DL hardware nodes 60; page 20, lines 16-17, Fig. 14 illustrates an example of an optical communications network 1400 comprising nodes 60 implemented according to embodiments of the present invention; Fig. 10 shows a node 60 with DL hardware 40), the subset comprising less than the plurality of nodes (Fig. 14 shows 4 DL equipped nodes 60 amongst 7 total nodes; page 20, lines 18-19); and for each pair of non-adjacent nodes to which DL hardware is allocated (Fig. 14, non-adjacent DL nodes 60 shown below), 

    PNG
    media_image1.png
    226
    271
    media_image1.png
    Greyscale


Magri (US 2014/0328587) generally teaches identifying candidate multi-section paths between the pair of non-adjacent nodes (Fig. 5, multi-section paths P1 to P3 between non-adjacent nodes 1 and 2); analyzing each candidate multi-section path (paragraph [0047] and [0049]) to identify an optimal candidate multi- section path (paragraph [0044], When a path computation request is generated…PCE22 computes the set of shortest path given a certain metric…) that satisfies a threshold condition on each section of the path (paragraph [0050], lines 1-5, BER remains below threshold); and implementing the identified optimal candidate multi-section path by: controlling each one of the pair of non-adjacent nodes to transmit light through the identified best one of the candidate multi-section paths (paragraph [0048], Along path p1, also considering the available margins, modulation can be safely configured…); and controlling intermediate nodes traversed by the identified best one of the candidate multi-section paths to transmit light associated with the identified best one of the candidate multi-section paths (Fig. 5 and paragraph [0048] shows that a path p1 is selected as the optimum path and path p1 comprises intermediate node 3. It is obvious that any light transmitted within this path will automatically be passed through its intermediate nodes).

Sone (US 2009/0238574) teaches controlling a node to pass dummy light from one input section of the node to an output section of the node (Fig. 11, node 30-2 passes dummy light (TO #3 DUMMY) from the add section to an output section going towards 30-3). 

However neither of these references alone or in combination teach the features highlighted below: 
analyzing each candidate multi-section DL path to identify an optimal candidate multi- section DL path that satisfies a threshold fill condition on each section of the path; and wherein two or more candidate multi-section DL paths satisfy the threshold fill condition on each section of the path, and wherein analyzing each candidate multi-section DL path to identify the optimal candidate multi-section DL path comprises, for each candidate multi- section DL paths that satisfies the threshold fill condition on each section of the path: analyzing an optical signal loading of each section of the candidate multi-section DL path; and 2PATENT Atty. Dkt. No. 85794317US02 identifying the optimal candidate multi-section DL path that satisfies a condition of a lowest optical signal loading in a first section of the candidate multi-section DL path and a highest optical signal loading in a last section of the candidate multi-section DL path.

Regarding claim 10 (and also similar claim 16):
the prior arts of record fails to teach A method of managing an optical communications network comprising a plurality of nodes interconnected by optical sections, the method comprising: allocating dummy light (DL) hardware to a subset of the plurality of nodes, the subset comprising less than the plurality of nodes; and for each pair of non-adjacent nodes to which DL hardware is allocated: identifying candidate multi-section DL paths between the pair of non-adjacent nodes; analyzing each candidate multi-section DL path to identify an optimal candidate multi- section DL path that satisfies a threshold fill condition on each section of the path by: analyzinq an optical siqnal loadinq of each section of the candidate multi-section DL path; and identifyinq the optimal candidate multi-section DL path that satisfies a condition of a relatively lower optical siqnal loadinq in a first section of the candidate multi-section DL path and a relatively hiqher optical siqnal loadinq in a last section of the candidate multi-section DL path; and implementing the identified optimal candidate multi-section DL path by: controlling each one of the pair of non-adjacent nodes to transmit or terminate dummy light through the identified optimal candidate multi-section DL paths; and controlling intermediate nodes traversed by the identified best one of the candidate multi-section DL paths to pass through dummy light associated with the identified best one of the candidate multi-section DL paths..

Bruno (US WO 2013/170909) generally teaches a an optical communications network comprising a plurality of nodes interconnected by optical sections (shown in Fig. 14), the method comprising: allocating dummy light (DL) hardware to a subset of the plurality of nodes (Fig. 14, allocated DL hardware nodes 60; page 20, lines 16-17, Fig. 14 illustrates an example of an optical communications network 1400 comprising nodes 60 implemented according to embodiments of the present invention; Fig. 10 shows a node 60 with DL hardware 40), the subset comprising less than the plurality of nodes (Fig. 14 shows 4 DL equipped nodes 60 amongst 7 total nodes; page 20, lines 18-19); and for each pair of non-adjacent nodes to which DL hardware is allocated (Fig. 14, non-adjacent DL nodes 60 shown below), 

    PNG
    media_image1.png
    226
    271
    media_image1.png
    Greyscale


Magri (US 2014/0328587) generally teaches identifying candidate multi-section paths between the pair of non-adjacent nodes (Fig. 5, multi-section paths P1 to P3 between non-adjacent nodes 1 and 2); analyzing each candidate multi-section path (paragraph [0047] and [0049]) to identify an optimal candidate multi- section path (paragraph [0044], When a path computation request is generated…PCE22 computes the set of shortest path given a certain metric…) that satisfies a threshold condition on each section of the path (paragraph [0050], lines 1-5, BER remains below threshold); and implementing the identified optimal candidate multi-section path by: controlling each one of the pair of non-adjacent nodes to transmit light through the identified best one of the candidate multi-section paths (paragraph [0048], Along path p1, also considering the available margins, modulation can be safely configured…); and controlling intermediate nodes traversed by the identified best one of the candidate multi-section paths to transmit light associated with the identified best one of the candidate multi-section paths (Fig. 5 and paragraph [0048] shows that a path p1 is selected as the optimum path and path p1 comprises intermediate node 3. It is obvious that any light transmitted within this path will automatically be passed through its intermediate nodes).

Sone (US 2009/0238574) teaches controlling a node to pass dummy light from one input section of the node to an output section of the node (Fig. 11, node 30-2 passes dummy light (TO #3 DUMMY) from the add section to an output section going towards 30-3). 

However neither of these references alone or in combination teach the features highlighted below: 
analyzing each candidate multi-section DL path to identify an optimal candidate multi- section DL path that satisfies a threshold fill condition on each section of the path by: analyzinq an optical siqnal loadinq of each section of the candidate multi-section DL path; and identifyinq the optimal candidate multi-section DL path that satisfies a condition of a relatively lower optical siqnal loadinq in a first section of the candidate multi-section DL path and a relatively hiqher optical siqnal loadinq in a last section of the candidate multi-section DL path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637     


/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637